Citation Nr: 0945102	
Decision Date: 11/27/09    Archive Date: 12/04/09

DOCKET NO.  07-01 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased initial rating for service-
connected mood disorder, claimed as depression.  

2.  Entitlement to service connection for bilateral tinnitus.  

3.  Entitlement to service connection for rosacea. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to 
August 1969 and earned a Bronze Star Medal in connection with 
his service in the Republic of Vietnam.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which, in pertinent part denied service 
connection for bilateral tinnitus and service connection for 
a skin condition and granted service connection for a mood 
disorder with a noncompensable rating assigned, effective 
June 27, 2005.  Jurisdiction in this case has been 
transferred to the Boston, Massachusetts, RO.  

The Veteran's representative submitted a brief dated November 
2009 which discussed an appeal relating to bilateral hearing 
loss.  The Veteran's original claim for service connection 
for bilateral hearing loss was denied in the January 2006 
rating decision.  A March 2006 notice of disagreement 
specified that it was in regard only to the issues of service 
connection for rosacea, bilateral tinnitus, and the initial 
rating for the mood disorder.  The RO identified no notice of 
disagreement with the hearing loss issue, and has not issued 
a statement of the case on that issue.  The issue of service 
connection for bilateral hearing loss is referred to the 
agency of original jurisdiction.

In a December 2006 rating decision, the RO increased the 
initial rating for mood disorder to 10 percent, effective 
June 27, 2005.  A Veteran is generally presumed to be seeking 
the maximum benefit allowed by law, and a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, the 
claim for an increased rating for a mood disorder remains 
before the Board.

The Board notes that new evidence was forwarded to the Board 
after the case had been certified for appeal.  The Veteran 
has not waived initial consideration of this evidence by the 
agency of original jurisdiction.  Cf. 38 C.F.R. § 20.1304 
(2009).  This evidence pertains to the issue of service 
connection for tinnitus, which is being granted and hearing 
loss, which is not before the Board.  Hence, initial review 
by the AOJ is not required.  Id.

The issue of entitlement to service connection for a mood 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Bilateral tinnitus was incurred during active duty 
service due to military acoustic trauma.  

2.  Rosacea is currently diagnosed but is not related to a 
disease or injury in service.  


CONCLUSIONS OF LAW

1.  Bilateral tinnitus was incurred in active service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2009).

2.  Rosacea was not incurred in active service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) redefined VA's duty to assist a Veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a) (West 2002); C.F.R. § 3.159(b)(1) 
(2009).  

A fourth requirement, that VA ask the claimant to provide any 
evidence in her or his possession that pertains to the claim, 
has been eliminated for claims pending before VA on or after 
May 30, 2008.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  The 
Veteran was, nonetheless, provided this notice in a letter 
sent to him in October 2005.

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.   
Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

The October 2005 letter and a letter issued in April 2006, 
provided the Veteran with the notice required by the VCAA.  
He has substantiated his status as a Veteran, he was told of 
the elements of a successful service connection claim, and 
the rating and effective date elements of the claim.  He was 
also told what evidence VA would obtain and what evidence he 
was responsible for submitting.

The VCAA also imposes obligations on VA to assist a claimant 
in obtaining evidence needed to substantiate the claim, and 
when necessary, to provide an examination or obtain a medical 
opinion.  38 U.S.C.A. § 5103A.

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  

The types of evidence that 'indicate' that a current 
disability 'may be associated' with military service include, 
but are not limited to, medical evidence that suggests a 
nexus but is too equivocal or lacking in specificity to 
support a decision on the merits, or credible evidence of 
continuity of symptomatology such as pain or other symptoms 
capable of lay observation.  McLendon v. Nicholson, 20 Vet. 
App. 79, 83 (2006).  The threshold for finding a link between 
current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

The Veteran was afforded a VA examination in connection with 
his rosacea claim.  The examiner did not, however, provide an 
explicit opinion as to whether that disability was related to 
service.  The examiner did record the Veteran's report that 
the condition began in 1970, which would have been after 
service.  The Veteran has consistently reported elsewhere 
that the disability began in 1970, and, as discussed in 
greater detail below, there is no evidence indicating that it 
might be related to service.  Further examination, is 
therefore unnecessary.

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
on the tinnitus claim, further notice or assistance is not 
required.


Legal Criteria

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 
3.303(a). 

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza elements is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires 
that VA give "due consideration" to "all pertinent medical 
and lay evidence" in evaluating a claim for disability or 
death benefits.  Davidson v. Shinseki, No. 2009-7075 (Fed. 
Cir. Sept. 14, 2009).  

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional." Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot 
determine that lay evidence lacks credibility merely because 
it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran was engaged in combat, satisfactory lay 
evidence that an injury or disease was incurred in service 
will be accepted as sufficient proof of service connection 
where such evidence is consistent with the circumstances, 
conditions, or hardships, of service. 38 U.S.C.A. § 1154(b) 
(West 2002).  

Section 1154(b) sets forth a three step sequential analysis 
that must be undertaken when a combat veteran seeks benefits 
under the method of proof provided by the statute.  First, it 
must be determined whether the veteran has proffered 
"satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease."  Second, it must be 
determined whether the proffered evidence is "consistent with 
the circumstances, conditions, or hardships of such service."  
Finally, if the first two requirements are met, VA "shall 
accept the veteran's evidence as "sufficient proof of service 
connection," even if no official record exists of such 
incurrence exists.  In such a case a factual presumption 
arises that that the alleged injury or disease is service 
connected.  Collette v. Brown, 82 F.3d 389, 393 (Fed. Cir. 
1996); 38 C.F.R. § 3.304 (1996). Competent evidence of a 
current disability and of a nexus between service and a 
current disability is still required.  Wade v. West, 11 Vet. 
App. 302 (1998); Turpen v. Gober, 10 Vet. App. 536 (1997); 
Libertine v. Brown, 9 Vet. App. 521 (1996).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service connection for bilateral tinnitus

The Veteran contends that he incurred bilateral tinnitus 
during active.

In October 2005, the Veteran was provided a VA QTC ear 
examination where he reported acoustic trauma from 
helicopters during service in Vietnam.  He reported that his 
employment subsequent to discharge from service did not 
entail noise exposure.  His current tinnitus had been 
increasing, becoming more noticeable in recent years, and 
interfered occasionally with his sleep.  The VA examiner 
diagnosed the Veteran with constant, bilateral tinnitus and 
noted that tinnitus may occur following relatively modest 
degrees of noise exposure in those who are genetically 
susceptible.  The examiner stated that it would not be 
possible to determine the contribution of each factor, noise 
exposure, genetic predisposition, and natural aging process, 
to the Veteran's bilateral tinnitus.  

The Veteran also submitted two private audiology examination 
reports dated in October 2005 and September 2007, which show 
a diagnosis of bilateral tinnitus secondary to military 
acoustic trauma.   

The record clearly shows a current diagnosis of bilateral 
tinnitus.  In addition, medical opinions link the disability 
to service.  The VA examiner essentially declined to provide 
an opinion.  For this reason, the VA examination constitutes 
non-evidence.  Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 
2009).  The most probative opinions link the disability to 
service.  

The Veteran is competent to report his in-service acoustic 
trauma, and his report is consistent with the circumstance of 
his service.  38 U.S.C.A. § 1154(a), (b).  Accordingly, all 
the elements needed for service connection have been 
demonstrated. 

Resolving reasonable doubt in the Veteran's favor, the Board 
finds that service connection is warranted for bilateral 
tinnitus.  38 U.S.C.A. § 5107(b).

Service connection for a skin condition to include rosacea

Service treatment records contain no findings referable to 
rosacea or any other skin disease.  In the report of medical 
history completed by the Veteran for separation from service 
in August 1969, he reported no skin conditions.  On 
examination for separation from service in August 1969, the 
skin was normal.

In a statement submitted at approximately the same time as 
his initial claim for VA benefits in June 2005, the Veteran 
reported that rosacea began in 1970.

The Veteran received a VA QTC skin examination in November 
2005, where he reported that a skin condition began in 1970.  
This was manifested by itching, shedding, and redness and 
involved areas exposed to the sun.  He stated that his 
symptoms occurred intermittently, as often as monthly, with 
each occurrence lasting one week.  The examiner noted mild 
malar facial flushing, but that he was not having an outbreak 
at the time of the examination.  The examiner diagnosed a 
skin condition, namely rosacea.  Therefore, the first element 
of service connection-a current disability-is satisfied.  

All of the evidence is to the effect that rosacea had its 
onset after service.  The Veteran has consistently reported 
that the condition began after service, and the service 
treatment records are consistent with such a history.  While 
the onset date may have been within one year of discharge 
from service, there is no provision of law or regulation that 
provides presumptive service connection for that condition.  
Cf. 38 U.S.C.A. § 1112, 1116 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.307, 3.309 (2009).  There is also no competent 
evidence otherwise linking rosacea to service.

The Veteran has not stated why he believes rosacea is related 
to service and the record contains no other evidence 
suggesting a link between current rosacea and service.  
Because the Veteran has not reported an in-service disease or 
injury or a continuity of symptomatology arising in service, 
the provisions of 38 U.S.C.A. § 1154(a), (b) cannot serve as 
routes to establish service connection.

The weight of the evidence is against the claim, reasonable 
doubt does not arise, and the claim is denied.  38 U.S.C.A. § 
5107(b).


ORDER

Service connection for bilateral tinnitus is granted.  

Service connection for rosacea is denied.  


REMAND

A Veteran is entitled to a new VA examination where there is 
evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95  
(1995).  In addition, a Veteran is competent to provide an 
opinion that his disability has worsened.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  

During a November 2005 VA QTC psychological examination, the 
Veteran reported intermittent depression and trouble 
sleeping.  The examiner also noted that the Veteran had 
experienced panic attacks while he was still in the hospital 
post-surgery for prostate cancer and some mild anxiety 
related to concern about impotence and recurrence of cancer.  

In a December 2006 statement attached to a January 2007 VA 
Form 9, the Veteran stated that his symptoms more nearly 
approximated the criteria for a 30 percent disability rating 
and reported chronic sleep impairment, mild memory loss, 
anxiety, suspiciousness, and occasional depressed moods.  In 
a separate statement also dated in December 2006, the Veteran 
reported that anxiety, chronic sleep impairment, and memory 
loss now occurred weekly.  

As the evidence of record demonstrates a worsening of 
symptoms related to service-connected mood disorder since the 
November 2005 VA QTC psychological examination, a new VA 
examination is necessary to adjudicate the Veteran's claim 
for an increased rating.    

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to 
evaluate the current severity of service-
connected mood disorder.  The claims 
folder must be made available to the 
examiner in conjunction with the 
examination and the examiner should 
acknowledge in the examination report or 
in an addendum that the claims folder was 
reviewed.

The examiner should provide an opinion as 
to the severity of the service connected 
symptomatology and its impact on 
occupational and social functioning, apart 
from that attributable to non-service 
connected disabilities.  If it is not 
possible to distinguish the service 
connected from non-service connected 
symptomatology the examiner should so 
state.    

The rationale for all opinions should be 
provided.

2.  If the benefits sought on appeal are 
not fully granted, issue a supplemental 
statement of the case before returning the 
case to the Board, if otherwise in order.


The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


